DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 24 November 2020.
2.  Claims 1-15 are pending in the application.
3.  Claims 1-15 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 24 November 2020 (2).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.  Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 14 is directed towards a computer readable medium.  However, after a review of the applicant’s specification the examiner has not found support for the computer readable medium being hardware.  Since the medium is not hardware this renders the claim non-statutory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.  Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,887,090 B2 (hereinafter the ‘090 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed claims of the ‘090 patent in that the claims of the ‘090 patent contain all of the limitations of the instant application.  Claims 1-15 of the instant application therefore are not patentably distinct from the earlier filed claims of the ‘090 patent, and as such, is unpatentable for obvious-type double patenting.
16/952,218 (instant application)
U.S. Patent No. 10,887,090 B2
Claim 1. A method for preparing a plurality of distributed nodes connected via a data communication network to perform a protocol to establish a consensus on an order of received requests, the plurality of distributed nodes including a plurality of active nodes, the plurality of active nodes including a primary node, each of the plurality of distributed nodes including a processor and computer readable media, the method comprising: 
preparing a set of random numbers, wherein each of the random numbers is a share of an initial secret, wherein each share of the initial secret corresponds to one of the plurality of active nodes; 
encrypting, in order to generate encrypted shares of the initial secret, each respective share of the initial secret; 
binding the initial secret to a last counter value to provide a commitment and a signature for the last counter value; 
generating shares of a second and of a plurality of subsequent additional secrets by iteratively applying a hash function to shares of each preceding secret; 
binding the second secret to a second-to-last counter value and each subsequent secret to a preceding counter value to provide a commitment and a signature for the second-to-last counter value and for each preceding counter value; and 
transmitting, to each of the plurality of active nodes, the commitments and signatures for each of the counter values along with the encrypted shares of the initial secret and a set of hash values produced by applying the hash function to the shares of the last secret, wherein each of the plurality of active nodes is configured to decrypt a corresponding encrypted share of the initial secret and to generate shares of the remaining secrets by applying the hash function to the decrypted share of the initial secret.
Claim 1. A method for preparing a plurality of distributed nodes connected via a data communication network to perform a protocol to establish a consensus on an order of received requests, the plurality of distributed nodes including a plurality of active nodes, the plurality of active nodes including a primary node, each of the plurality of distributed nodes including a processor and computer readable media, the method comprising: 
preparing a set of random numbers, wherein each of the random numbers is a share of an initial secret, wherein each share of the initial secret corresponds to one of the plurality of active nodes; 
encrypting, in order to generate encrypted shares of the initial secret, each respective share of the initial secret with a shared key corresponding to a respective one of the plurality of active nodes to which the respective share corresponds; 
applying a bitwise xor function to the set of random numbers to provide the initial secret; 
binding the initial secret to a last counter value to provide a commitment and a signature for the last counter value; 
generating shares of a second and of a plurality of subsequent additional secrets by iteratively applying a hash function to shares of each preceding secret; 
binding the second secret to a second-to-last counter value and each subsequent secret to a preceding counter value to provide a commitment and a signature for the second-to-last counter value and for each preceding counter value; and 
transmitting, to each of the plurality of active nodes, the commitments and signatures for each of the counter values along with the encrypted shares of the initial secret and a set of hash values produced by applying the hash function to the shares of the last secret, wherein each of the plurality of active nodes is configured to decrypt a corresponding encrypted share of the initial secret and to generate shares of the remaining secrets by applying the hash function to the decrypted share of the initial secret.
Claim 14. A computer readable medium comprising instructions for carrying out a method for preparing a plurality of distributed nodes connected via a data communication network to perform a protocol to establish a consensus on an order of received requests, the plurality of distributed nodes including a plurality of active nodes, the plurality of active nodes including a primary node, each of the plurality of distributed nodes including a processor and computer readable media, the method comprising: 
preparing a set of random numbers, wherein each of the random numbers is a share of an initial secret, wherein each share of the initial secret corresponds to one of the plurality of active nodes; 
encrypting, in order to generate encrypted shares of the initial secret, each respective share of the initial secret; 
binding the initial secret to a last counter value to provide a commitment and a signature for the last counter value; 
generating shares of a second and of a plurality of subsequent additional secrets by iteratively applying a hash function to shares of each preceding secret; 
binding the second secret to a second-to-last counter value and each subsequent secret to a preceding counter value to provide a commitment and a signature for the second-to-last counter value and for each preceding counter value; and 
transmitting, to each of the plurality of active nodes, the commitments and signatures for each of the counter values along with the encrypted shares of the initial secret and a set of hash values produced by applying the hash function to the shares of the last secret, 
wherein each of the plurality of active nodes is configured to decrypt a corresponding encrypted share of the initial secret and to generate shares of the remaining secrets by applying the hash function to the decrypted share of the initial secret.
Claim 16. A computer readable medium comprising instructions for carrying out a method for preparing a plurality of distributed nodes connected via a data communication network to perform a protocol to establish a consensus on an order of received requests, the plurality of distributed nodes including a plurality of active nodes, the plurality of active nodes including a primary node, each of the plurality of distributed nodes including a processor and computer readable media, the method comprising: 
preparing a set of random numbers, wherein each of the random numbers is a share of an initial secret, wherein each share of the initial secret corresponds to one of the plurality of active nodes; 
encrypting, in order to generate encrypted shares of the initial secret, each respective share of the initial secret with a shared key corresponding to respective one of the plurality of active nodes to which the respective share corresponds; 
applying a bitwise xor function to the set of random numbers to provide the initial secret; 
binding the initial secret to a last counter value to provide a commitment and a signature for the last counter value; 
generating shares of a second and of a plurality of subsequent additional secrets by iteratively applying a hash function to shares of each preceding secret; 
binding the second secret to a second-to-last counter value and each subsequent secret to a preceding counter value to provide a commitment and a signature for the second-to-last counter value and for each preceding counter value; and
transmitting, to each of the plurality of active nodes, the commitments and signatures for each of the counter values along with the encrypted shares of the initial secret and a set of hash values produced by applying the hash function to the shares of the last secret, 
wherein each of the plurality of active nodes is configured to decrypt a corresponding encrypted share of the initial secret and to generate shares of the remaining secrets by applying the hash function to the decrypted share of the initial secret.
Claim 15. A method for establishing consensus, by a plurality of distributed nodes connected via a data communication network, on an order of received requests, the plurality of distributed nodes including a plurality of active nodes, the plurality of active nodes including a primary node, each of the plurality of distributed nodes including a processor and computer readable media, the method comprising: 
performing a preprocessing protocol, the preprocessing protocol comprising: 
preparing a set of random numbers, wherein each of the random numbers is a share of an initial secret, wherein each share of the initial secret corresponds to one of the plurality of active nodes; 
encrypting, in order to generate encrypted shares of the initial secret, each respective share of the initial secret; 
binding the initial secret to a last counter value to provide a commitment and a signature for the last counter value; 
generating shares of a second and of a plurality of subsequent additional secrets by iteratively applying a hash function to shares of each preceding secret; 
binding the second secret to a second-to-last counter value and each subsequent secret to a preceding counter value to provide a commitment and a signature for the second-to-last counter value and for each preceding counter value; and 
transmitting, to each of the plurality of active nodes, the commitments and signatures for each of the counter values along with the encrypted shares of the initial secret and a set of hash values produced by applying the hash function to the shares of the last secret, wherein each of the plurality of active nodes is configured to decrypt a corresponding encrypted share of the initial secret and to generate shares of the remaining secrets by applying the hash function to the decrypted share of the initial secret; 
assigning, by the primary node during online operations, a counter value to each of a plurality of received requests; and 
verifying, by the primary node, that a consensus on the order of the plurality of received requests has been established, wherein the verifying is based on the binding of the secrets to the counter values and is further based on aggregated secret shares received by the primary node from others of the plurality of active nodes.
Claim 18. A method for establishing consensus, by a plurality of distributed nodes connected via a data communication network, on an order of received requests, the plurality of distributed nodes including a plurality of active nodes, the plurality of active nodes including a primary node, each of the plurality of distributed nodes including a processor and computer readable media, the method comprising: 
performing a preprocessing protocol, the preprocessing protocol comprising: 
preparing a set of random numbers, wherein each of the random numbers is a share of an initial secret, wherein each share of the initial secret corresponds to one of the plurality of active nodes; 
encrypting, in order to generate encrypted shares of the initial secret, each respective share of the initial secret with a shared key corresponding to a respective one of the plurality of active nodes to which the respective share corresponds; 
applying a bitwise xor function to the set of random numbers to provide the initial secret; 
binding the initial secret to a last counter value to provide a commitment and a signature for the last counter value; 
generating shares of a second and of a plurality of subsequent additional secrets by iteratively applying a hash function to shares of each preceding secret; 
binding the second secret to a second-to-last counter value and each subsequent secret to a preceding counter value to provide a commitment and a signature for the second-to-last counter value and for each preceding counter value; and 
transmitting, to each of the plurality of active nodes, the commitments and signatures for each of the counter values along with the encrypted shares of the initial secret and a set of hash values produced by applying the hash function to the shares of the last secret, wherein each of the plurality of active nodes is configured to decrypt a corresponding encrypted share of the initial secret and to generate shares of the remaining secrets by applying the hash function to the decrypted share of the initial secret; 
assigning, by the primary node during online operations, a counter value to each of a plurality of received requests; and 
verifying, by the primary node, that a consensus on the order of the plurality of received requests has been established, wherein the verifying is based on the binding of the secrets to the counter values and is further based on aggregated secret shares received by the primary node from others of the plurality of active nodes.


Allowable Subject Matter
7.  Claims 1-15 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Danezis et al US 2012/0297198 A1 (hereinafter Danezis).  Danezis is directed towards privacy-preserving metering with low overhead.  Danezis teaches incrementing a counter (initialized at zero) and runs SignConsumption to obtain a signature over a commitment of cons [0075].  However, neither the Danezis reference nor the prior art disclose, teach or fairly suggest the limitations of “binding the initial secret to a last counter value to provide a commitment and a signature for the last counter”, “binding the second secret to a second-to-last counter and each subsequent secret to a preceding counter to provide a commitment and a signature for the second-to-last counter and for each preceding counter” and “transmitting, to each of the plurality of active nodes, the commitments and signatures for each of the counters along with the encrypted shares of the initial secret and a set of hash values produced by applying the hash function to the shares of the last secret”, as recited in independent claims 1, 14 and 15.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Gaur et al US 2022/0094560 A1 A1 directed to configuring a blockchain network, a computer program product for integrating device identity into a permissioning framework of a blockchain network, and a blockchain network [abstract].
B.  Conley et al US 2022/0114584 A1 directed to defining and using bearer token records to transfer a crypto asset from a sending account and where a secret is required to be provided as a proof of possession of the bearer token to complete the transfer to a receiving account [abstract].
C.  Lalande et al US 2022/0200789 A1 directed to performing operations to share a set of keys used to communicate with a wireless accessory device [abstract].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492